                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                 November 08, 2019
                                                                            Clerk, U.S. Bankruptcy Court



         Below is an order of the court.




                                                                   _____________________________
                                                                          TRISH M. BROWN
                                                                        U.S. Bankruptcy Judge




                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                         Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                            ORDER AUTHORIZING DEBTOR TO PAY
                                                     PREPETITION PAYROLL, PAYROLL
                                                     TAXES, EMPLOYEE HEALTH INSURANCE
                                                     PREMIUMS, AND WORKERS'
                                                     COMPENSATION INSURANCE PREMIUMS
                       Debtor-in-Possession.         AND OTHER EMPLOYEE EXPENSES

               Based on the Debtor-in-Possession's Motion for Authority to Pay Prepetition Payroll,

      Payroll Taxes, Employee Health Insurance Premiums and Workers' Compensation

      Premiums (Doc No. 10) (“Motion”), and the Court finding good cause exists for granting the

      Motion,

               IT IS HEREBY ORDERED as follows:

               1.     The Motion is granted.

               2.     The Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”), is authorized to pay

      its employees their full paychecks for the pay period from October 21, 2019 through and

      including November 2, 2019, that are due on November 8, 2019 payday. In no event shall


Page 1 of 2         ORDER AUTHORIZING DEBTOR TO PAY PREPETITION PAYROLL,           VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                    PAYROLL TAXES, EMPLOYEE HEALTH INSURANCE PREMIUMS, AND           319 SW Washington Street, Suite 520
                    WORKERS' COMPENSATION INSURANCE PREMIUMS AND OTHER                  Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                    EMPLOYEE EXPENSES
                            Case 19-34092-tmb11 Doc 27 Filed 11/08/19
      the Debtor be authorized to pay an employee an amount greater than the limit set forth in 11

      U.S.C. § 507(a)(4) on account of prepetition wages or commissions. Attached as Exhibit 1

      is a summary of the payroll obligations (including accrued sick and vacation pay earned

      within 180 days of the Petition Date), both pre-petition and post-petition, for all employees of

      the Debtor during the current pay period. None of the amounts listed in the column entitled

      "Total Priority Amount" exceed the statutory maximum in 11 U.S.C. § 507(a)(4).

              3.      That Debtor is authorized to pay other compensation, employee benefits due

      to its employees pre-petition, including allowing employees to take paid vacation time and/or

      sick leave in the ordinary course of business; provided, however, that such authority is

      limited to the priority amount of 11 U.S.C. § 507(a)(4)-(5) and is limited to benefits accrued

      during the 180-day period preceding the Petition Date.

              4.     Debtor is authorized to pay employer tax obligations, Employee Health

      Insurance Premiums, and Workers' Compensation Premiums incurred pre-petition for the

      payroll periods ending on November 2, 2019.

                                                    ###
      PRESENTED BY:

       VANDEN BOS & CHAPMAN, LLP                        First Class Mail:

                                                        See Attached List. (The original Service List is
       By:/s/Douglas R. Ricks                           attached to the original copy filed with the Court
          Douglas R. Ricks, OSB 044026                  only. Creditors may request a copy of the Service
          Of Attorneys for Debtor-in-Possession         List by contacting the undersigned.)

       LBR 9021-1 CERTIFICATION                         Electronic Mail:

                                                        The foregoing was served on all CM/ECF
       I certify that I have complied with the
                                                        participants through the Court's Case
       requirement of LBR 9021-1(a); Order circulated   Management/Electronic Case File system.
       as Proposed Order to Motion.

       By:/s/Douglas R. Ricks
          Douglas R. Ricks, OSB 044026
          Of Attorneys for Debtor-in-Possession


Page 2 of 2        ORDER AUTHORIZING DEBTOR TO PAY PREPETITION PAYROLL,                 VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                   PAYROLL TAXES, EMPLOYEE HEALTH INSURANCE PREMIUMS, AND                 319 SW Washington Street, Suite 520
                   WORKERS' COMPENSATION INSURANCE PREMIUMS AND OTHER                        Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869
                   EMPLOYEE EXPENSES
                           Case 19-34092-tmb11 Doc 27 Filed 11/08/19
                                                               FIZZ & BUBBLE, LLC
                                                            CASE NO. 19-34092-tmb11


       Employee Hrly Rate OT Rate       Gross       INS     Federal      SS     Medicare OR State Tax Worker Ben OR Transit          Net Pay
  1       UB         13.25     19.87 $1,168.29                $22.98    $72.43    $16.95       $52.00     $1.03       $1.17          $1,001.73
  2      CCC         13.25     19.87 $1,164.32      $85.96    $62.45    $66.86    $15.64       $64.00     $1.02       $1.08            $867.31
  3       RC         16.00     24.00     $900.80               $0.00    $55.85    $13.06       $22.00     $0.68       $0.90            $808.31
  4       MF         16.50     24.75 $1,344.75                $91.99    $83.38    $19.50       $86.00     $0.97       $1.34          $1,061.57
  5      MH          24.00     36.00 $2,088.00      $85.96 $249.01 $124.12        $29.03      $132.00     $1.01       $2.00          $1,464.87
  6       AH         13.25     19.87 $1,174.25                $23.58    $72.80    $17.03       $53.00     $1.03       $1.17          $1,005.64
  7       GH         15.50     23.25 $2,042.13 $165.88 $147.55 $121.47            $28.41      $129.00     $1.54       $1.96          $1,529.26
  8       VK         13.25     19.87 $1,159.35                $55.97    $71.88    $16.81       $49.00     $1.02       $1.18            $963.51
  9        JL        14.25     21.37     $570.00    $73.85     $0.00    $30.77     $7.20        $1.00     $0.48       $0.50            $456.20
 10     MMD          13.25     19.87 $1,060.00      $76.87    $36.77    $60.95    $14.25       $50.00     $0.96       $0.98            $819.22
 11      AM          13.25     19.87     $583.00               $0.00    $36.15     $8.45       $15.00     $0.53       $0.58            $522.29
 12       SM         13.75     20.62 $1,203.10      $85.96    $66.33    $69.26    $16.20       $68.00     $1.02       $1.12            $895.21
 13      MPF         19.50     29.25 $1,823.25                $91.25 $113.05      $26.44      $105.00     $1.07       $1.82          $1,484.62
 14       CP         14.75     22.12 $1,489.68      $85.96    $79.68    $87.03    $20.36       $84.00     $1.13       $1.40          $1,130.12
 15       SP         14.25     21.38 $1,439.32      $76.87    $74.51    $84.35    $19.73       $81.00     $1.13       $1.36          $1,098.37
 16      ASM         13.25     18.00 $1,060.00                $82.82    $65.72    $15.37       $71.00     $0.96       $1.06            $823.07
 17      CSM         14.00     21.00 $1,225.00       $9.09 $101.52      $75.38    $17.63       $83.00     $1.02       $1.22            $936.14
 18       MS         14.00     21.00 $1,234.45      $73.85    $54.52    $71.96    $16.83       $65.00     $1.03       $1.16            $950.10
 19       HS         15.00     22.50     $240.00    $85.96     $0.00      $9.55    $2.23        $0.00     $0.19       $0.15            $141.92
 20       GT         13.25     19.87     $906.94              $13.00    $56.23    $13.16       $38.00     $0.80       $0.91            $784.84
 21        JT        18.50     27.75 $1,414.33               $125.33    $87.69    $20.51       $99.00     $0.92       $1.41          $1,079.46
 22       EV         19.23     28.84 $1,826.80      $85.96 $125.75 $107.93        $25.24       $95.00     $1.08       $1.74          $1,384.10
 23       JV         13.25     19.87 $1,053.35                $62.63    $65.31    $15.25       $38.00     $0.92       $1.05            $870.16
 24       KV         13.25     19.87 $1,165.31      $73.85    $47.82    $67.67    $15.83       $43.00     $1.02       $1.09            $915.03
 25      YVP         18.00     27.00 $1,619.10               $130.52 $100.38      $23.48       $83.00     $1.07       $1.62          $1,279.03
 26       GV         13.25     19.87     $266.99     $0.00     $0.00    $16.56     $3.87       $13.00     $0.24       $0.27            $233.05
 27       HV         13.25     19.87     $266.99               $0.00    $16.55     $3.86        $5.00     $0.24       $0.27            $241.06
 28      DW          14.00     21.00 $1,240.00      $85.96    $74.72    $71.55    $16.73       $72.00     $1.02       $1.15            $916.87
              Hourly Employee Totals: $32,729.50 $1,151.98 $1,820.70 $1,962.83 $459.05     $1,696.00     $25.13     $31.66          $25,663.06
 29       CG                              $3,076.92   $104.14     $287.35 $184.31      $43.11     $209.00       $0.96      $2.97     $2,245.08
 30       MH                              $4,809.69               $639.71 $298.20      $69.74     $374.00       $0.96      $4.81     $3,422.27
 31       WA                              $2,000.00   $104.14     $190.11 $117.54      $27.49     $119.00       $0.96      $1.90     $1,438.86
 32       JP                              $1,320.00                $70.46    $81.84    $19.14      $78.00       $0.96      $1.32     $1,068.28
 33       JB                              $3,147.95   $437.13     $217.14 $168.07      $39.31     $174.00       $0.96      $2.71     $3,228.63
 34       TB                              $2,500.00     $9.09     $285.48 $154.44      $36.12     $167.00       $0.96      $2.49     $1,844.42
               Salaried Employee Totals: $16,854.56   $654.50   $1,690.25 $1,004.40   $234.91   $1,121.00       $5.76     $16.20    $13,247.54
 35       KR                            $6,500.00                                                                                    $6,500.00
 36       MW                            $5,000.00                                                                                    $5,000.00
 37       KM                                $0.00                                                                                        $0.00
 38       CB                                $0.00                                                                                        $0.00
                    Management Totals: $11,500.00       $0.00      $0.00     $0.00      $0.00      $0.00        $0.00      $0.00    $11,500.00

                                        $61,084.06 $1,806.48 $3,510.95 $2,967.23      $693.96   $2,817.00       $30.89     $47.86   $50,410.60
                                                                                                            Net Employee Total:     $38,910.60
                                                                                                            TOTAL Net Payroll       $50,410.60




Exhibit 1 page 1 of 1
                                           Case 19-34092-tmb11                 Doc 27      Filed 11/08/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Any creditors appearing twice on this list were only sent one mailed copy of the
document(s).

20 LARGEST UNSECURED                OMEP                             Decathlon Alpha III, LP
CREDITORS                           7650 SW Beveland St, Ste 170     c/o The Corporation Trust Company,RA
                                    Portland, OR 97223               780 Commercial St SE Ste 100
Bruce Wood, LLC                                                      Salem, OR 97301
Attn: Bruce Wood                    Oswego Financial Services
0932 SW Palatine Hill Rd.           0932 SW Palatine Hill Road       Decathlon Alpha III, LP
Portland, OR 97219                  Portland, OR 97219               c/o The Corporation Trust Company, RA
                                                                     Corp Trust Ctr - 1209 Orange St
Capital Funding ASAP, LLC           Premier Press                    Wilmington, DE 19801
695 Cross Street                    5000 N Basin Ave
Lakewood, NJ 08701                  Portland, OR 97217               Diane Humke
                                                                     32272 Apple Valley Rd
Connie Smith                        Queen Funding, LLC               Scappoose, OR 97056
0932 SW Palatine Hill Rd            Attn: Jordan Jenson
Portland, OR 97219                  101 Chase Ave, Suite 208         Erik Piper
                                    Lake Wood, NJ 08701              4032 SE Ogden Street
Diane Humke                                                          Portland, OR 97202
32272 Apple Valley Rd               RPG
Scappoose, OR 97056                 119 West 57th Street             Kenneth Humke
                                    New York, NY 10019               1432 SE 72nd Ave
Erik Piper                                                           Portland, OR 97015
4032 SE Ogden Street                Tricor Brands
Portland, OR 97202                  7931 NE Halsey St, #101          Queen Funding, LLC
                                    Portland, OR 97213               Attn: Jordan Jenson
Ernest Packaging Solutions                                           101 Chase Ave, Suite 208
9255 NE Alderwood Rd                Valerie Humke                    Lake Wood, NJ 08701
Portland, OR 97220                  1919 NW 87th Circle
                                    Vancouver, WA 98665              Queen Funding, LLC
Express Services                                                     c/o Joe Liberman, Esq.
PO Box 4427                         SECURED CREDITORS:               101 Chase Ave, Ste 208
Portland, OR 97208                                                   Lakewood, NJ 08701
                                    Bruce Wood, LLC
Harsch Investment Property          Attn: Bruce Wood                 Unique Funding Solutions, LLC
1620 SW Taylor, Suite 300           0932 SW Palatine Hill Rd.        Attn: Jordan Jenson
Portland, OR 97205                  Portland, OR 97219               2715 Coney Island Ave
                                                                     Brooklyn, NY 11235
IDL Worldwide                       Capital Funding ASAP LLC
PO Box 536642                       125 Pearl St                     Valerie Humke
Pittsburg, PA 15253                 New York, NY 10038               1919 NW 87th Circle
                                                                     Vancouver, WA 98665
IPT                                 Capital Funding ASAP, LLC
PO Box 206918                       695 Cross Street                 WG Fund, LLC
Dallas, TX 75320                    Lakewood, NJ 08701               Attn: Jordan Jenson
                                                                     1980 Swarthmore Ave
Kenneth Humke                       Capital Funding ASAP, LLC        Lakewood, NJ 08701
1432 SE 72nd Ave                    c/o Isaac Greenfield, Esq.
Portland, OR 97015                  26 Broadway, Suite 375           Electronic Mail:
                                    New York, NY 10004
LTK LLC                                                              The foregoing was served on all CM/ECF
5648 Evans Valley                   Connie Smith                     participants through the Court's Case
Loop Road NE                        0932 SW Palatine Hill Rd         Management/Electronic Case File
Silverton, OR 97381                 Portland, OR 97219               system.

Now CFO                             Decathlon Alpha III, LP
5251 S Green Street, Suite 350      Attn: John Borchers
Murray, UT 84123                    1441 West Ute Blvd, Suite 240
                                    Park City, UT 84098
                             Case 19-34092-tmb11      Doc 27     Filed 11/08/19
